


 
Exhibit 10-2
AWARD AGREEMENT


STOCK UNITS




The Executive Compensation Committee of the Gannett Board of Directors has
approved an award of Restricted Stock Units (referred to herein as “Stock
Units”) to you under the 2001 Omnibus Incentive Compensation Plan (Amended and
Restated as of May 4, 2010), as set forth below.


This Award Agreement and the enclosed Terms and Conditions effective as of
________, ____, constitute the formal agreement governing this award.


Please sign both copies of this Award Agreement to evidence your agreement with
the terms hereof. Keep one copy and return the other to the undersigned.


Please keep the enclosed Terms and Conditions for future reference.


______________________________________________________________________________________________________


Employee:                        Location:    
Grant Date:    


Stock Unit Commencement Date:    


Stock Unit Expiration Date:    


Number of Stock Units:    


______________________________________________________________________________________________________
Gannett Co., Inc.




________________________________        By: __________________________
Employee's Signature                    Kevin E. Lord
Senior Vice President/Human Resources
-10-


































--------------------------------------------------------------------------------




STOCK UNITS
TERMS AND CONDITIONS
Under the
Gannett Co., Inc.
2001 Omnibus Incentive Compensation Plan (Amended and Restated as of May 4,
2010)




These Terms and Conditions, dated _________, ____, govern the grant of
Restricted Stock Units (referred to herein as “Stock Units”) to the employee
(the “Employee”) designated in the Award Agreement dated coincident with these
Terms and Conditions. The Stock Units are granted under, and are subject to, the
Gannett Co., Inc. (the “Company”) 2001 Omnibus Incentive Compensation Plan
(Amended and Restated as of May 4, 2010) (the "Plan"). Terms used herein that
are defined in the Plan shall have the meaning ascribed to them in the Plan. If
there is any inconsistency between these Terms and Conditions and the terms of
the Plan, the Plan's terms shall supersede and replace the conflicting terms
herein.
1.    Grant of Stock Units. Pursuant to the provisions of (i) the Plan, (ii) the
individual Award Agreement governing the grant, and (iii) these Terms and
Conditions, the Company has granted to the Employee the number of Stock Units
set forth on the applicable Award Agreement. Each Stock Unit shall entitle the
Employee to receive from the Company one share of the Company's common stock
("Common Stock") upon the expiration of the Incentive Period, as defined below.
2.    Incentive Period. Except as otherwise provided in Section 13 below, the
Incentive Period in respect of the Stock Units shall commence on the Stock Unit
Commencement Date specified in the Award Agreement and end on the Stock Unit
Expiration Date specified in the Award Agreement.
3.    No Dividend Equivalents. No dividend equivalents shall be paid to the
Employee with regard to the Stock Units.
4.    Delivery of Shares. The Company shall deliver to the Employee a
certificate or certificates, or at the election of the Company make an
appropriate book-entry, for the number of shares of Common Stock equal to the
number of Stock Units as soon as administratively practicable after the Stock
Unit Expiration Date, which number of shares shall be reduced by the value of
all taxes which the Company is




--------------------------------------------------------------------------------




required by law to withhold by reason of such delivery. An Employee shall have
no further rights with regard to the Stock Units once the underlying shares of
Common Stock have been delivered.
5.    Cancellation of Stock Units.
(a)    Termination of Employment. Except as provided in Sections 6, 13 and 14
below all Stock Units granted to the Employee shall automatically be cancelled
upon the Employee's termination of employment (as well as an event that results
in the Employee's employer ceasing to be a subsidiary of the Company) on or
prior to the Stock Unit Expiration Date, and in such event the Employee shall
not be entitled to receive any shares of Common Stock in respect thereof.
(b)    Forfeiture of Stock Units/Recovery of Common Stock. Pursuant to its
recoupment policy, the Company may forfeit an Employee's Stock Units or recover
shares of Common Stock issued in connection with a Stock Unit. Generally, under
the Company's recoupment policy, if the Company is required to prepare an
accounting restatement due to the material noncompliance of the Company with any
financial reporting requirement under the securities laws, and the Committee
determines that:
(i)the fraud or intentional misconduct of the Employee contributed (either
directly or indirectly) to the noncompliance that resulted in the obligation to
restate the Company's financial statements; and
(ii)a lower award of Stock Units would have been made to the Employee had it
been based upon the restated financial results;
then the Company may, to the extent permitted by applicable law, and subject to
the approval of the Committee, forfeit Stock Units awarded to the Employee or
seek to recoup shares of Common Stock issued in connection with Stock Units in
excess of the amount that would have been received under the accounting
restatement. In each such instance, the Company may seek to forfeit the
Employee's relevant Stock Units or seek to recover the relevant Common Stock
issued in connection with a Stock Unit granted or issued during the three-year
period preceding the date the Company is required to prepare the accounting
restatement, regardless of whether the Employee is then employed by the Company.
In




--------------------------------------------------------------------------------




addition, the Company may assert any other remedies that may be available to the
Company, including, without limitation, those available under Section 304 of the
Sarbanes-Oxley Act of 2002.
6.    Death, Disability, Retirement. Except as provided in Sections 13 or 14
below, in the event that the employment of the Employee shall terminate on or
prior to the Stock Unit Expiration Date by reason of death, permanent disability
(as determined under the Company's Long Term Disability Plan), termination of
employment after attaining age 65, or termination of employment after both
attaining age 55 and completing at least 5 years of service, the Employee (or in
the case of the Employee's death, the Employee's estate or designated
beneficiary) shall be entitled to receive at the time of the Employee's
termination of employment the number of shares of Common Stock equal to the
product of (i) the total number of shares in respect of such Stock Units which
the Employee would have been entitled to receive upon the expiration of the
Incentive Period had the Employee's employment not terminated, and (ii) a
fraction, the numerator of which shall be the number of full calendar months
between the Stock Unit Commencement Date and the date that employment
terminated, and the denominator of which shall be the number of full calendar
months from the Stock Unit Commencement Date to the Stock Unit Expiration Date.
Notwithstanding the foregoing and solely to the extent required by Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), if the Employee
is a “specified employee” (within the meaning of Code Section 409A and the
regulations and guidance issued thereunder (“Section 409A”)) and if delivery of
shares is being made in connection with the Employee's separation from service
other than by reason of the Employee's death, delivery of the shares shall be
delayed until six months and one day after the Employee's separation from
service with the Company (or, if earlier than the end of the six-month period,
the date of the Employee's death).
7.    Non-Assignability. Stock Units may not be transferred, assigned, pledged
or hypothecated, whether by operation of law or otherwise, nor may the Stock
Units be made subject to execution, attachment or similar process.




--------------------------------------------------------------------------------




8.    Rights as a Shareholder. The Employee shall have no rights as a
shareholder by reason of the Stock Units.
9.    Discretionary Plan; Employment. The Plan is discretionary in nature and
may be suspended or terminated by the Company at any time. With respect to the
Plan, (a) each grant of Stock Units is a one-time benefit which does not create
any contractual or other right to receive future grants of Stock Units, or
benefits in lieu of Stock Units; (b) all determinations with respect to any such
future grants, including, but not limited to, the times when the Stock Units
shall be granted, the number of Stock Units, and the Incentive Period, will be
at the sole discretion of the Company; (c) the Employee's participation in the
Plan shall not create a right to further employment with the Employee's employer
and shall not interfere with the ability of the Employee's employer to terminate
the Employee's employment relationship at any time with or without cause; (d)
the Employee's participation in the Plan is voluntary; (e) the Stock Units are
not part of normal and expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payment, bonuses,
long-service awards, pension or retirement benefits, or similar payments; and
(f) the future value of the Stock Units is unknown and cannot be predicted with
certainty.
10.    Effect of Plan and these Terms and Conditions. The Plan is hereby
incorporated by reference into these Terms and Conditions, and these Terms and
Conditions are subject in all respects to the provisions of the Plan, including
without limitation the authority of the Executive Compensation Committee of the
Company (the "Committee") in its sole discretion to adjust awards and to make
interpretations and other determinations with respect to all matters relating to
the applicable Award Agreements, these Terms and Conditions, the Plan and awards
made pursuant thereto. These Terms and Conditions shall apply to the grant of
Stock Units made to the Employee on the date hereof and shall not apply to any
future grants of Stock Units made to the Employee.
11.    Notices. Notices hereunder shall be in writing and if to the Company
shall be addressed to the Secretary of the Company at 7950 Jones Branch Drive,
McLean, Virginia 22107, and if to the Employee shall be addressed to the
Employee at his or her address as it appears on the Company's records.




--------------------------------------------------------------------------------




12.    Successors and Assigns. The applicable Award Agreement and these Terms
and Conditions shall be binding upon and inure to the benefit of the successors
and assigns of the Company and, to the extent provided in Section 6 hereof, to
the estate or designated beneficiary of the Employee.
13.    Change in Control Provisions.
Notwithstanding anything to the contrary in these Terms and Conditions, the
following provisions shall apply to all Stock Units granted under the attached
Award Agreement.
(a)    Definitions.
As used in Article 15 of the Plan and in these Terms and Conditions, a “Change
in Control” shall mean the first to occur of the following:
(i)    the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d‑3 promulgated under the Exchange Act)
of 20% or more of either (A) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section, the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or one of its affiliates or (iv) any acquisition
pursuant to a transaction that complies with Sections 13(a)(iii)(A),
13(a)(iii)(B) and 13(a)(iii)(C);
(ii)    individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election or nomination for election by the Company's
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of




--------------------------------------------------------------------------------




an actual or threatened election contest with respect to the election or removal
of directors or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board;
(iii)    consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
or entity resulting from such Business Combination (including, without
limitation, a corporation or entity that, as a result of such transaction, owns
the Company or all or substantially all of the Company's assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (B) no Person (excluding any employee benefit plan (or
related trust) of the Company or any corporation or entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation or
entity resulting from such Business Combination or the combined voting power of
the then-outstanding voting securities of such corporation or entity, except to
the extent that such ownership existed prior to the Business Combination, and
(C) at least a majority of the members of the board of directors of the
corporation or entity resulting from such Business Combination were members of
the Incumbent Board at the time of the execution of the initial agreement or of
the action of the Board providing for such Business Combination; or




--------------------------------------------------------------------------------




(iv)    approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
(b)    Acceleration Provisions. In the event of the occurrence of a Change in
Control, the vesting of the Stock Units shall be accelerated and, if such Change
in Control constitutes a “change in control event” within the meaning of Section
409A of the Code, there shall be paid out to the Employee within thirty (30)
days following the effective date of the Change in Control, the full number of
shares of Common Stock subject to the Stock Units. In the event of the
occurrence of a Change in Control that is not a “change in control event” within
the meaning of Section 409A of the Code, the vesting of the Stock Units shall be
accelerated and the Stock Units shall be paid out at the earlier of the
Employee's termination of employment (subject to the six month delay for
specified employees set forth in Section 6, if applicable) or the Stock Unit
Expiration Date.
(c) Legal Fees. The Company shall pay all legal fees, court costs, fees of
experts and other costs and expenses when incurred by Employee in connection
with any actual, threatened or contemplated litigation or legal, administrative
or other proceedings involving the provisions of this Section 13, whether or not
initiated by the Employee. The Company agrees to pay such amounts within 10 days
following the Company's receipt of an invoice from the Employee, provided that
the Employee shall have submitted an invoice for such amounts at least 30 days
before the end of the calendar year next following the calendar year in which
such fees and disbursements were incurred.
14.    Employment Agreements. The provisions of Sections 5, 6 and 13 of these
Terms and Conditions shall not be applied to or interpreted in a manner which
would decrease the rights held by, or the payments owing to, an Employee under
an employment agreement with the Company that pre-exists the Grant Date and
contains specific provisions applying to Plan awards in the case of any change
in control or similar event or termination of employment, and if there is any
conflict between the terms of such employment agreement and the terms of
Sections 5, 6 or 13, the employment agreement shall control.




--------------------------------------------------------------------------------




15.    Grant Subject to Applicable Regulatory Approvals. Any grant of Stock
Units under the Plan is specifically conditioned on, and subject to, any
regulatory approvals required in the Employee's country. These approvals cannot
be assured. If necessary approvals for grant or payment are not obtained, the
Stock Units may be cancelled or rescinded, or they may expire, as determined by
the Company in its sole and absolute discretion.
16.    Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation and enforceability of this Agreement shall be determined and
governed by the laws of the State of Delaware without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction in Virginia and agree that such litigation shall be conducted in
the courts of Fairfax County, Virginia or the federal courts of the United
States for the Eastern District of Virginia.
17.    Compliance with Section 409A. This Award is intended to comply with the
requirements of Section 409A, and shall be interpreted and administered in
accordance with that intent (e.g., the definition of “termination of employment”
(or similar term used herein) shall have the meaning ascribed to “separation
from service” under Section 409A). If any provision of these Terms and
Conditions would otherwise conflict with or frustrate this intent, the provision
shall not apply.




